DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
All former Drawings Objections are hereby withdrawn.
Claim Rejections - 35 USC § 112
All former 112 rejections are hereby withdrawn.
Allowable Subject Matter
Claims 1-2, 4, 6 and 8-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  The primary reason for the allowance of all of the claims is the inclusion of limitations not found in the prior art, those being: for claim 1 (and hence all of its depending claims): “a plunger configured to move within the cavity, wherein the plunger is in contact with the outer channel surface of the first channel and the inner container body surface of the container body” (claim 1, last 3 lines); for claim 10 (and hence all of its depending claims): “a first channel disposed adjacent to the cavity and within a portion of the container body separating the first channel and the cavity, wherein the first channel is configured to receive a second material to facilitate heat transfer between the frozen fluid material and the second material” (claim 10, second page, first 4 lines); for claim 18 (and hence the remainder of the depending claims): “wherein each channel is configured to selectively receive the second material to facilitate heat transfer through .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Reviewing the file wrapper, it may appear that the interview dated 2/1/2021 occurred after the most recent set of claims dated 1/29/2021, but chronologically (in real time) the interview occurred first, and the claims were modified and amended based in part upon that conversation.  In the last office action, the claims were rejected in part based upon mashed potato dispensers that warmed up frozen mashed potatoes before dispensing (Ady).  During the interview, some proposals were made to resolve the drawings and 112 rejections, and to find ways to overcome the art of record without overly constricting the scope of the claims.  The applicant amended each of the independent claims, and then argued that the old art no longer rejected the claims, and an allowance should ensue.  Claim 1 incidentally is best viewed in figures 4-5, and claims 10 and 18 are best viewed in claims 7-8 (the examiner had chosen to not restrict or elect between species in the first office action, and it would be untimely to do so now).  The closest art found was Miller and Teraoka.  However, neither has a plunger mechanism dedicated to the cavity, and modifying the references with Schwartz-Feldman was/is considered an improper combination. Fins are not allowable per se (see Bokros), and placing a cavity within a “bath” is best shown in Ady in the last rejection.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following art is related to “fins”: Leitch, Bokros, Binek, and Kirchler.  The following art is related to two chamber heat exchangers: Flint, Teraoka, Miller.  The following art is related to various pertinent concentric plungers: Donaldson, Grundler, Tabel, and again Schwartz-Feldman.  Noe of this art, alone or in combination, forms a proper rejection to the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P BAINBRIDGE whose telephone number is (571)270-3767.  The examiner can normally be reached on Monday - Friday 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P.B/Examiner, Art Unit 3754  

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                              
03/01/2021